Title: From George Washington to Elijah Hunter, 1 December 1783
From: Washington, George
To: Hunter, Elijah


                        
                             1 December 1783
                        
                        This will certify that during the late War Capt. Elijah Hunter of Bedford in
                                Westcester County was, on the recommendation of Mr Jno. Jay then President
                            of Congress—and of Maj. Genl McDougall, Employed on some secret services—which he performed, as far as came to
                            my knowledge with integrity and to my satisfaction. Given &c. 1 Decr 83.

                    